Citation Nr: 1125167	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1946 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in January 2009.  This matter was remanded in February 2009 and October 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total rating based on individual unemployability due to his service-connected disabilities.  Review of the record shows that he does not meet the schedular requirements for such a rating under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) must still be considered. 

Pursuant to the Board's October 2010 remand, an addendum was obtained from the examiner who conducted a VA examination in September 2009.  In the addendum, the examiner opined that the Veteran's service-connected degenerative joint disease of the lumbar spine and residuals of right acetabulum simple fracture would preclude gainful employment in occupations involving manual labor, regardless of age.  Some evidence in the claims file suggests that the Veteran's work experience has been as a laborer.  The RO concluded that the facts of this case do not warrant referral under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service for extra-schedular consideration.  The board disagrees and directs that the case be so referred.  It is noted that the Board does not have the authority to grant the Veteran's appeal under 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet.App. 1 (2001).  Therefore, the appeal must be returned to the RO for such referral.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate action to submit the appeal to the Director, Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



